Opinion by
Judge Rogers,
Springfield School District, Delaware County, has filed a Petition for Review of an order of the Secretary of Education requiring it to transport nonpublic school children in accordance with the Secretary’s interpretation of Section 1361 of the Public School Code of 1949.1 The Secretary’s order also directed that Springfield School District’s transportation subsidies be withheld until the district complied with his order and, in addition, until it reimbursed parents of nonpublic school pupils for past costs of transporting their children.
Springfield School District challenges the Secretary’s interpretation of the Act on grounds identical to those advanced by the School District of Pittsburgh in the case of the School District of Pittsburgh v. Commonwealth of Pennsylvania, Department of Education, 33 Pa. Commonwealth Ct. 535, 382 A.2d 772 (1978); and the Secretary defends his order on the same bases relied on in that case. In School District of Pittsburgh v. Commonwealth of Pennsylvania, supra, we upheld the Secretary’s interpretation of the Act and the Act’s constitutionality as so interpreted; but we set aside the Secretary’s order with respect to *73the district’s transportation subsidy as being without statutory authority.
Being of the belief that we fully explained our view of the law in School District of Pittsburgh v. Commonwealth of Pennsylvania, Department of Education, supra, and observing no material differences in the facts of the cases, we enter essentially the same order in this case, as follows:
Order
And Now, this 21st day of April, 1978, paragraph 1 of the Secretary of Education’s final order dated August 25,1976, requiring the Springfield School District to “transport all eligible school children beyond the school district boundaries in accordance with the ten mile mandated requirement in Act 372” is affirmed ; paragraph 2 thereof is vacated in its entirety, without prejudice to the Secretary’s right to take future action with regard to subsidy as provided by law.

 Act of March 10, 1949, P.L. 30, as amended, 24 P.S. §13-1361.